DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 34-47 in the reply filed on April 7, 2021 is acknowledged. 

Claim Objections
Claim 34 is objected to because of the following informalities:  “such that second retention feature” should be “such that the second retention feature.”  Appropriate correction is required.
Claim 44 is objected to because of the following informalities:  “that neck portion” should be “that the neck portion,” “the implant is situated” should be “the implant situated,” and “such that second retention feature” should be “such that the second retention feature.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 44, the limitation “an implant” in line 3 renders the claim indefinite, as the language “an implant” suggests this is different than “a gastrointestinal implant” while the specification and drawings suggest that these are the same. 
	Claims 45-47 are rejected as dependents of claim 44.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 38 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 38, the limitation “wherein one or more of the first and second retention features are biased to transition to the delivery configuration when not constrained” creates a written description issue. While there is a presumption that an adequate written description of the claimed  Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc) and MPEP 2163.03(V). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). 
In this case, while the specification in paragraph 9 of the originally filed application discloses “one or more of the first and second retention features are biased to transition to the delivery configuration when not constrained,” this limitation is functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. Furthermore, one of ordinary skill in the art wouldn’t be able to recognize what is claimed, especially when paragraph 89 of the originally filed specification discusses the “retaining tabs” (retention feature) biased to adopt the deployed configuration when unconstrained, allowing the transition to the deployed configuration upon being deployed and in paragraph 93, “[i]t will be appreciated that any suitable configuration for the retaining members may be utilized provided that the retaining members transition to a deployed configuration that minimizes a potential for the retaining tabs to decouple from the gastrointestinal device.” Due to this description and the fact that the deployed configurations allow for 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 34 and 39-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (US 2012/0184893).
Regarding claim 34, Thompson discloses an implant 402, 403 configured to be implanted within a pylorus of a patient (see Fig. 56, para. 200), the implant having a proximal portion, a distal portion (see Fig. 56, proximal and distal portions are at the two opposite toroidal-shaped expandable anchors 402 including connections of those to central cylinder 403), and a neck portion 403 situated between the proximal and distal portions, the neck portion being configured to span a pyloric sphincter of the pylorus when implanted (see Fig. 56); an anti-migration anchor 405, 408, 409 including an elongate element 408, a first retention feature 409 coupled to the elongate element, and a second retention feature 405 coupled to the elongate element (see para. 200), the anti-migration anchor configured such that the 
Regarding claim 39, Thompson discloses the anti-migration anchor is configured to extend through a tissue situated between the proximal and distal portions of the implant, thereby securing the implant to the tissue, and wherein the proximal and distal portions and the neck of the implant form a primary anchor for anchoring the implant to the tissue (see para. 200, “anchoring device”), and wherein the anti-migration anchor forms a secondary anchor for anchoring the implant to the tissue (“additional anchoring and securement”). 
Regarding claim 40, Thompson discloses the anti-migration anchor operates to help maintain a geometry of the implant (see para. 200, helps with securement and stabilization to the pylorus anatomy which helps to maintain the geometry in place) and wherein the anti-migration anchor operates to provide at least one of: to minimize an amount of relative angulation between the proximal and distal portions of the implant by constraining a length between the proximal and distal portions of the implant (see Fig. 56, para. 200, tensioning member and cincher as well as position relative to implant allows for the this), and to constrain an amount of deformation of one or more of the proximal and distal portions of the implant (see Fig. 56, para. 200, tensioning member and cincher as well as position relative to implant allows for the this).
Regarding claim 41, Thompson discloses the first and second retention features of the anti-migration anchor are configured such that they can only contact the proximal and distal portions of the implant and cannot come in direct contact with the pyloric tissue (see Fig. 56). 
Regarding claim 42, Thompson discloses the anti-migration anchor is configured to provide at least one of: to tether the implant to the pylorus when implanted (see Fig. 56, para. 200), and to firmly affix the implant to the pylorus when implanted (see Fig. 56, para. 200). 

Regarding claim 44, Thompson discloses a method of securing a gastrointestinal implant 402, 403, 111 within a pylorus 106 of a patient (see Fig. 56), the method comprising: providing an implant 402, 403 having a proximal portion, a distal portion (see Fig. 56, proximal and distal portions are at the two opposite toroidal-shaped expandable anchors 402 including connections of those to central cylinder 403), and a neck portion 403 situated between the proximal and distal portions (see Fig. 56, para. 200), deploying the implant within the pylorus such that the neck portion spans the pylorus with the proximal portion of the implant situated proximal to the pylorus and the distal portion situated distal to the pylorus (see Fig. 56); providing an anti-migration anchor 408, 409, 405 including an elongate element 408, a first retention feature 409 coupled to the elongate element, and a second retention feature 405 coupled to the elongate element (see Fig. 56, para. 200), after deploying the implant, deploying the anti-migration anchor (see Fig. 56, anti-migration anchor must be placed after is parts of it cover proximal and distal portions of the implant) such that the anti-migration anchor spans the neck portion of the implant and punctures the proximal and distal portions of the implant (see Fig. 56, para. 200), and such that the first retention feature is situated proximal to the proximal portion of the implant and such that the second retention feature is situated distal to the distal portion of the implant (see Fig. 56). 
Regarding claim 45, Thompson discloses deploying the implant within the pylorus such that a tissue of the pylorus is situated proximate the neck portion and between the proximal and distal portions of the implant (see Fig. 56). 
	Regarding claim 46, Thompson discloses deploying the anti-migration anchor such that the anti-migration anchor punctures the tissue of the pylorus but does not penetrate the wall of the stomach or the small intestine in the surrounding abdominal cavity (see Fig. 56, para. 200). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Levine et al. (US 2004/0107004).
Regarding claim 35, teachings of Thompson are described above and does not specifically disclose the first and second retention features are configured to transition between delivery and deployed configurations. 
Thompson discloses the first retention feature includes a first end (see Fig. 56, end connected to line connecting to “409”), a second end (lower, opposite end of first end), and a middle portion situated between the first end and second ends (see Fig. 56), and wherein the elongate element is coupled to the middle portion (see Fig. 56). Levine discloses an anchoring implant 2204 for a gastrointestinal implant device 2200 (see Figs. 21, 25D, 25E; para. 105) that is anchored via an anti-migration anchor 2500 that has an elongate element 2502, a first retention feature 2504 coupled to the elongate element, and a second retention feature 2506 coupled to the elongate element, with both retention features having a first end, a second end, and a middle portion situated between the first and second ends, and wherein the elongate element is coupled to the middle portion (see Figs. 24, 25C-25E). Levine further discloses the first and second retention features configured to transition between delivery (see Fig. 25C) and deployed configurations (see Fig.  Fig. 25E). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the anti-migration anchor of Thompson configured to transition between delivery and deployed configurations such as those disclosed by Levine, both of these disclosing retention features having a first end, a second end, and a middle portion situated between the first and second ends, and wherein the elongate element is coupled to the middle portion, and this configuration allowing for easier deployment due to the delivery and deployed configurations.

Levine discloses that in the delivery configuration, the first and second retention features extend along the elongate element (see Figs. 24, 25C) in order to help with delivery (see para. 111-112), and wherein in the deployed configuration, the first and second retention features extend transverse to the elongate element (see Fig. 25E). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have in the delivery configuration, the first and second retention features extend along the elongate element, and wherein in the deployed configuration, the first and second retention features extend transverse to the elongate element, as disclosed by Levine, in order to attain the different delivery and deployed configurations allowing for help with delivery, as disclosed by Levine, and the transverse extension helping with retainment of the anti-migration anchor in place due to the T-shape of each side. 
Regarding claim 37, teachings of Thompson and Levine are described above and these references, as disclosed above, disclose the first retention feature includes a first end, a second end, and a middle portion situated between the first and second ends, and wherein the elongate element is coupled to the middle portion (see rejection of claim 35 above). 
Regarding claim 38, teachings of Thompson and Levine are described above but do not specifically disclose above that the one or more of the first and second retention features are biased to transition to the deployed configuration when not constrained. 
Thompson discloses the first and second retention features are biased to transition to the deployed configuration when not constrained (see Figs. 25C-25E, once released from the catheter, the retention features transition to the deployed configuration in which the retention features are . 
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson.
Regarding claim 47, teachings of Thompson are described above but Thompson does not specifically disclose deploying a plurality of the same anti-migration anchors such that each anti-migration anchor punctures the tissue, though Thomson discloses the anti-migration anchor punctures the tissue (see Fig. 56).
Thompson discloses deploying a plurality of devices for additional anchoring and securement (see Fig. 56, para. 200, needle 404 and T-bar 405). Additionally, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04(VI)(B)). Consequently, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of the anti-migration anchors provided, Thompson disclosing a plurality of devices for additional anchoring and securement and considering the mere duplication of mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and adding additional anti-migration anchors would not lead to a new and unexpected result. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781